PER CURIAM.
By this petition for certiorari, the petitioners seek review of an order of the trial court refusing to permit counsel for one of the defendants therein to withdraw on the eve of a trial.
We fail to find any departure from the essential requirements of law by the trial court in the denial of the motion, in light of the state of the record and the trial date at the time the motion to withdraw was presented to him. Fisher v. State, Fla.1971, 248 So.2d 479; Foley v. Peckham, Fla.App. 1971, 256 So.2d 65; State ex rel. Branch v. DuVal, Fla.App. 1971, 249 So.2d 468.
At the time of oral argument on the petition, the court was informed that the trial had, in fact, been postponed. Therefore, the denial of this petition for certiorari shall be without prejudice to the counsel attempting to withdraw to present a new motion to the trial court.
Petition for certiorari denied without prejudice.